DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/5/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #16637860 received on 2/10/2020. Claims 1-22 are cancelled. Claims 23-42 are newly added. Claims 23-42 are pending. All pending claims are considered and examined.
Claim Objections
Claim 29 is objected to because of the following informalities:  a fifth node is claimed when a fourth node has not been claimed.  Furthermore, “object to be voted.” contains a period prior to the end of the claim and appears to be a typographical error for an intended comma instead. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23-25, 27-28 and 33-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alwar et al. (US 20180191503 A1).
Regarding claim 23, Alwar discloses (Figs. 1B, 6, 17) an asynchronous crypto asset transfer and social aggregating system comprising: 
a first node configured to broadcast voting invitation information (¶215; ¶255 - a commencement of this process, appropriate personnel may receive a virtual coin representing each possible vote; the sending of virtual coin must be from a node, and that node is the first node);
a second node (¶255; each recipient of virtual coin are each a second node) configured to generate voting commitment information according to the voting invitation information and broadcast the voting commitment information (¶215; ¶255 - Each person submits a single virtual coin representing his or her desired vote), wherein the voting commitment information comprises first signature information generated by the second node according to its own secret key for the voting commitment information (¶255 - Each virtual coin may contain a hash of the person's SOCOACT identifier and the desired vote; ¶202 - The script contains two components, a signature and a public key. The public key must match the hash given in the script of the redeemed output. The public key is used to verify the redeemer's or payee's signature, which is the second component; Table 2 on Page 12 - S(hash,Ks(Owner0)) is the previously computed hash, signed with the private key sender (Owner0)); and
¶215; ¶255 - the SOCOACT determines whether the submitted voting Bitcoin is valid, for example, by comparing hashed or dehashed values against known, stored values that guarantee authenticity),
wherein the secret key of the second node uniquely corresponds to a public key of the second node (¶202), a voting record is generated according to the voting commitment information and the voting record is stored in a first data block of the system (¶255 - the selected bit coin is transmitted to the SOCOACT for recording in the block chain established for the vote).  
Regarding claim 24, Alwar discloses the apparatus of claim 23 and further discloses wherein the voting invitation information comprises identity information of an object to be voted, and the voting commitment information further comprises identity information of the second node, the identity information of the object to be voted (¶255, ¶419) and voting time information (¶302); and the third node is configured to generate the voting record comprising the identity information of the second node, the identity information of the object to be voted and the voting time information (¶255, ¶302).  
Regarding claim 25, Alwar discloses the apparatus of claim 23 and further discloses wherein the third node is configured to determine that the voting commitment information is edited and generated by the second node according to the public key information of the second node and the first signature information (¶202, ¶255), and determine that an account balance corresponding to the second node is not below a first preset value according to the identity information of the second node and historical voting records stored in the system (¶228 - balance is sufficient; ¶255), the second node is configured to send voting request information to the first node (¶255), and reduce the account balance corresponding to the second node according to the first preset value; and the first node is configured to increase an ¶202, ¶255).
Regarding claim 27, Alwar discloses the apparatus of claim 23 and further discloses wherein the third node is configured to: determine an input value causing an output value of a first preset algorithm to meet a set condition; generate the first data block according to the output value and identity information of a data block generated most recently in the system; and broadcast the input value, the output value and identity information of the first data block so that other nodes in the system confirms that the first data block corresponding to the identity information of the first data block is generated according to the input value, the output value and the first preset algorithm (¶215).
Regarding claim 28, Alwar discloses the apparatus of claim 27 and further discloses wherein: the third node is configured to increase an account balance corresponding to the third node according to a third preset value in response to that the other nodes in the system confirms that the first data block is generated (¶215, ¶228).
Regarding claim 33, Alwar discloses: 
receiving, by a first node (¶215), voting commitment information broadcasted by a second node, wherein the voting commitment information is generated by the second node according to voting invitation information broadcasted by a third node (¶255), and the voting commitment information comprises signature information generated by the second node according to its own secret key for the voting commitment information (¶202, ¶255);
determining, by the first node, that the voting commitment information is valid according to pre-acquired public key information of the second node and the signature information, wherein the secret key of the second node uniquely corresponds to a public key of the second node (¶202, ¶255); and
¶255, ¶302).
Regarding claim 34, Alwar discloses the method of claim 33 above and further discloses wherein the voting invitation information comprises identity information of an object to be voted, and the voting commitment information further comprises identity information of the second node, the identity information of the object to be voted (¶255, ¶419) and voting time information (¶302); wherein the step of generating, by the first node, the voting record according to the voting commitment information comprises: generating, by the first node, the voting record comprising the identity information of the second node, the identity information of the object to be voted and the voting time information (¶255, ¶302, ¶419).
Regarding claim 35, Alwar discloses the method of claim 33 above and further discloses wherein the step of determining, by the first node, that the voting commitment information is valid comprises: determining, by the first node, that the voting commitment information is edited and generated by the second node according to the public key information of the second node and the signature information (¶202, ¶255); and determining, by the first node, that an account balance corresponding to the second node is not below a preset value according to the identity information of the second node and historical voting records stored in the distributed system (¶228 - balance is sufficient; ¶255).
Regarding claim 36, Alwar discloses the method of claim 33 above and further discloses wherein the current data block is obtained by: determining, by the first node, an input value causing an output value of a preset algorithm to meet a set condition; generating, by the first node, the current data block according to the output value and identity information of a data block generated most recently in the distributed system; and broadcasting, by the first node, the input value, the output value and identity information of the current data block so that other nodes in the distributed system confirms that the ¶215).
Regarding claim 37, Alwar discloses:
receiving, by a first node (¶215), voting invitation information broadcasted by a second node (¶255);  Appl. No.: Not Yet AssignedMail Stop PCT Page 9 of 12Attorney Docket: 372011 
generating, by the first node, voting commitment information according to the voting invitation information, wherein the voting commitment information comprises signature information generated by the first node according to its own secret key for the voting commitment information (¶202, ¶255); and 
broadcasting, by the first node, the voting commitment information so that a third node determines that the voting commitment information is valid according to pre-acquired public key information of the first node and the signature information, generates a voting record according to the voting commitment information, and stores the voting record in a current data block of a distributed system (¶255, ¶302), 
wherein the secret key of the first node uniquely corresponds to a public key of the first node, and the distributed system comprises the first, second and third nodes (¶255, ¶302).  
Regarding claim 38, Alwar discloses the method of claim 37 above and further discloses wherein the voting invitation information comprises identity information of an object to be voted, and the voting commitment information further comprises identity information of the first node, the identity information of the object to be voted (¶255, ¶419) and voting time information (¶302) so that the third node generates the voting record comprising the identity information of the first node, the identity information of the object to be voted and the voting time information (¶255, ¶302).
Regarding claim 39, Alwar discloses a computer device comprising a memory, a processor and computer instructions which are stored in the memory and executable on the processor (¶519), wherein see claim 33).
Regarding claim 40, Alwar discloses a readable storage medium storing computer instructions thereon, wherein the instructions, when executed by a processor (¶519), cause the processor to implement the steps of theAppl. No.: Not Yet AssignedMail Stop PCT Page 10 of 12Attorney Docket: 372011 method of claim 33 (see claim 33).
Regarding claim 41, Alwar discloses a computer device comprising a memory, a processor and computer instructions which are stored in the memory and executable on the processor (¶519), wherein the processor implements the steps of the method of claim 37 when executing the instructions (see claim 37).  
Regarding claim 42, Alwar discloses a readable storage medium storing computer instructions thereon, wherein the instructions, when executed by a processor (¶519), cause the processor to implement the steps of the method of claim 37 (see claim 37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alwar.
Regarding claim 26, Alwar discloses the apparatus of claim 23 above but does not explicitly disclose a fourth node or a cloud platform configured to broadcast voting launch information; wherein the first node is configured to broadcast the voting invitation information in response to receiving the voting launch information; and the second node is configured to increase an account balance corresponding to the second node according to a second preset value in response to receiving the voting launch information, and broadcast the public key information of the second node, Appl. No.: Not Yet AssignedMail Stop PCT Page 5 of 12Attorney Docket: 372011 wherein the public key information of the second node comprises identity information of the second node and the public key of the second node.  
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention that the distributed system having multiple nodes (¶113, ¶550-¶551) to have an additional node for making a request for the already disclosed voting invitation information and doing so in the same manner as the voting commitment information is processed and yielding predictable results.
Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and correcting all other objections to the claim.
The following is a statement of reasons for the indication of allowable subject matter:  A distributed voting system comprising: a first node configured to broadcast voting invitation information; a second node configured to generate voting commitment information according to the voting invitation information and broadcast the voting commitment information, wherein the voting commitment information comprises first signature information generated by the second node according to its own .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TOAN C LY/Primary Examiner, Art Unit 2887